DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 10/13/2020. As directed by the amendment: claims 1-2, 16-17, 24, 29 have been amended; claims 3-4, 9-15, 18-20, 27 have been canceled; and new claims 32-33 have been added. Thus, claims 1-2, 5-8, 16-17, 21-26, 28-33 are presently pending in this application.

Response to Arguments 
Applicant’s argument pages 6-7 of the remarks filed 10/13/2020 that the cited prior arts fail to disclose the amended limitation in the independent claims. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Grant McAdams on 05/05/2021. 
The application has been amended as follows: 
Claim 1, line 3, “having a lumen positioned within a wall” is amended as “having a lumen embedded within a wall”.
Claim 16, line 3, “having a lumen positioned within a wall” is amended as “having a lumen embedded within a wall”.
Claim 23, line 2, “in the unexpanded configuration” is amended as “in an unexpanded configuration”.
Claim 23, line 3, “in the expanded configuration” is amended as “in an expanded configuration”.

Allowable Subject Matter
Claims 1-2, 5-8, 16-17, 21-26, 28-33 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Wolfe (US 2009/0209969), Nguyen et al. (US 2010/0094392), Anderson et al. (US 2014/0236122)
Regarding claims 1 and 16, the cited prior arts fail to disclose/teach among all the limitation or render obvious an expandable tubing comprising a structural element having a lumen embedded within a wall of the outer tube body such that expansion of the structural element in an axial direction along the axial length of the structural element expands a diameter of the outer tube body and where the structural element is wound in a continuous helical/wave 
Wolfe only discloses an expandable tubing (10, fig. 1) with a structural element (20) with a lumen (see fig. 2) wherein the structural element (20) is attached to the outer surface of the outer tube body (12) (see fig. 2 and par. 0017). 
Nguyen only discloses an expandable tubing (22, fig. 2A) with a structural element (28) without a lumen (see fig. 2A and 9-23 for one of the embodiments of element 28).
Anderson only discloses an expandable tubing (10, fig. 1) with a structural element (100, fig. 5) without a lumen (see fig. 5).
No combination of prior art was found to teach or suggest each and every element of claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783